Exhibit 10.1

Confirmation of OTC Convertible Note Hedge

 

Date:    April 19, 2006, as amended and restated as of April 24, 2006 To:   
Gilead Sciences, Inc. (“Counterparty”) Attention:    Corporate Secretary From:
   Bank of America, N.A. (“Bank”)

Dear Sir / Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the above-referenced transaction entered into between
Counterparty and Bank on the Trade Date specified below (the “Transaction”).
This Confirmation constitutes a “Confirmation” as referred to in the Master
Agreement specified below.

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for purposes of the Equity Definitions and a “Swap Transaction” for the purposes
of the Swap Definitions.

This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to an agreement in the 1992 form of the ISDA Master Agreement (Multicurrency
Cross Border) (the “Master Agreement”) as if we had executed an agreement in
such form (but without any Schedule and with the elections specified in the
“ISDA Master Agreement” Section of this Confirmation) on the Trade Date of the
Transaction. In the event of any inconsistency between the provisions of that
agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction. The parties hereby agree that the Transaction evidenced by
this Confirmation shall be the only Transaction subject to and governed by the
Master Agreement.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

General Terms:

 

Trade Date:    April 19, 2006 Effective Date:    The date of issuance of the
Reference Notes. Option Style:    Bermuda Seller:    Bank of America, N.A.
Buyer:    Counterparty Shares:    The shares of common stock, $0.001 par value,
of Counterparty (Security Symbol: “GILD”) or such other securities or property
into which the Reference Notes are convertible on the date of determination.

 

1



--------------------------------------------------------------------------------

Initial Payment Amount:    $164,450,000 payable by Buyer to Seller Initial
Payment Amount Payment Date:    Effective Date Potential Exercise Date:    Each
Valuation Date Exchange:    NASDAQ National Market Related Exchange(s):    All
Exchanges Reference Notes:    0.50% Convertible Notes of Counterparty due 2011
in the original principal amount of $650,000,000. Conversion Event:    Each
conversion of any Reference Note pursuant to the terms of the Note Indenture
(the principal amount of Reference Notes so converted, the “Conversion Amount”
with respect to such Conversion Event) occurring before the Termination Date.
For the avoidance of doubt, an exchange of a Reference Note in lieu of
conversion pursuant to the Note Indenture will not be a “conversion” thereunder.
   If the Conversion Amount for any Conversion Event is less than the aggregate
principal amount of Reference Notes then outstanding, then the terms of the
Transaction shall continue to apply, subject to the terms and conditions set
forth herein, with respect to the remaining outstanding principal amount of the
Reference Notes. Note Indenture:    The indenture, dated as of closing of the
issuance of the Reference Notes, between Counterparty and Wells Fargo Bank,
National Association, as trustee relating to the Reference Notes, as the same
may be amended, modified or supplemented, subject to the “Additional Termination
Events” provisions of this Confirmation. Termination Date:    The earlier of (i)
the Settlement Date relating to the final Valuation Date and (ii) the first day
on which none of the Reference Notes remain outstanding, whether by virtue of
conversion, issuer repurchase or otherwise. Valuation:    Valuation Date:    The
final “trading day” in the applicable “conversion reference period” (each as
defined in the Note Indenture) in respect of each Conversion Event. Settlement
Terms:    Settlement Method:    Net Share Settlement or Net Cash Settlement
consistent with Counterparty’s election with respect to the Reference Notes
converted in the applicable Conversion Event, provided that Net Share Settlement
shall apply in the event that Counterparty elects to deliver any Shares in
connection with the applicable Conversion Event. Settlement Notice:   
Counterparty shall provide Seller with one or more notices (which notices can be
provided by the Trustee (as defined in the Note Indenture)) of its Settlement
Method prior to the first “trading day” in the relevant “conversion reference
period,” provided that in the event Counterparty shall not deliver a Settlement
Notice specifying the Settlement Method, the Settlement Method shall be Net

 

2



--------------------------------------------------------------------------------

   Share Settlement (without regard to subsection (b) of the definition of Net
Share Settlement). The Settlement Notices, collectively, will include (i) the
number of Reference Notes being converted, (ii) the first “trading day” in the
relevant “conversion reference period” for the Reference Notes and (iii) the
applicable Cash Percentage, if any. Settlement Date:    The third (3rd) “trading
day” (as defined in the Note Indenture) following the Valuation Date. Net Share
Settlement:    On the Settlement Date, Seller shall deliver to Counterparty (a)
a number of Shares equal to the related Net Share Settlement Amount, provided
that in the event that the number of Shares calculated comprises any fractional
Share, only whole Shares shall be delivered and an amount in cash equal to the
value of such fractional Share shall be payable by Seller to Counterparty and
(b) an amount in cash equal to the cash amount, if any, paid by Counterparty in
excess of the principal amount of the applicable Reference Notes for such
Conversion Event under the Note Indenture. Net Cash Settlement:    On the
Settlement Date, Seller shall deliver to Counterparty an amount in cash equal to
the related Net Cash Settlement Amount. Net Share Settlement Amount:    For each
Conversion Event, the number of Shares equal to the shares delivered by
Counterparty for such Conversion Event under the Note Indenture, provided that
with respect to such Conversion Event if neither a Settlement Notice nor a
Conversion Notice shall be delivered to the Seller prior to the start of the
“conversion reference period” (as defined in the Note Indenture) applicable to
such Conversion Event, the Net Share Settlement Amount for such Conversion Event
shall be reduced by an amount determined by the parties, in a commercially
reasonable manner each acting in good faith, to account for the reduced number
of “trading days” during the period from the delivery of such notice to the end
of the applicable “conversion reference period” rather than over the entire
“conversion reference period” (as defined in the Note Indenture). No reduction
of the Net Share Settlement Amount shall reduce the Net Share Settlement Amount
below zero. Net Cash Settlement Amount:    For each Conversion Event, an amount
equal to the cash delivered by Counterparty in excess of the principal amount of
the applicable Reference Notes for such Conversion Event under the Note
Indenture, provided that with respect to such Conversion Event if the Settlement
Notice shall not be delivered to the Seller prior to the start of the
“conversion reference period” (as defined in the Note Indenture) applicable to
such Conversion Event, the Net Cash Settlement Amount for such Conversion Event
shall be reduced by an amount determined by the parties, in a commercially
reasonable manner each acting in good faith, to account for the reduced number
of “trading days” during the period from the delivery of such notice to the end
of the applicable “conversion reference period” rather than over the entire
“conversion reference period” (as defined in the Note Indenture). No reduction
of the Net Cash Settlement Amount shall reduce the Net Cash Settlement Amount
below zero. Share Adjustments:    Method of Adjustment:    Calculation Agent
Adjustment

 

3



--------------------------------------------------------------------------------

Extraordinary Events:

 

Consequences for Merger Events:   

Share-for-Share:

   The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.

Share-for-Other:

   The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.

Share-for-Combined:

   The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture. Consequences of Tender Offers:    The
Transaction will be adjusted consistent with the Reference Notes as provided in
the Note Indenture. Nationalization, Insolvency and Delisting:    Cancellation
and Payment (Calculation Agent Determination), provided Counterparty shall
determine whether payment shall be settled in cash or Shares. Additional
Disruption Events:   

Change in Law:

   Not Applicable

Failure to Deliver:

   Applicable. If there is inability in the market to deliver Shares due to
illiquidity on a day that would have been a Settlement Date, then the Settlement
Date shall be the first succeeding Exchange Business Day on which there is no
such inability to deliver, but in no such event shall the Settlement Date be
later than the date that is two (2) Exchange Business Days immediately following
what would have been the Settlement Date but for such inability to deliver.

Insolvency Filing:

   Applicable

Hedging Disruption Event:

   Not Applicable

Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   Seller

Loss of Stock Borrow:

   Not Applicable

Increased Cost of Stock Borrow:

   Not Applicable

Determining Party:

   Seller Non-Reliance:    Applicable Agreements and Acknowledgments   
Regarding Hedging Activities:    Applicable Additional Acknowledgments:   
Applicable

 

4



--------------------------------------------------------------------------------

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

 

  1. Counterparty hereby represents and warrants to Seller, on each day from the
Trade Date to and including the earlier of (i) April 25, 2006 and (ii) the date
by which Seller is able to initially complete a hedge of its position relating
to the Transaction, that:

 

  a. it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period except as disclosed in
the Offering Memorandum relating to the Reference Notes; and

 

  b. Counterparty has publicly disclosed all material information necessary for
Counterparty to be able to purchase or sell Shares in compliance with applicable
federal securities laws and that it has publicly disclosed all material
information with respect to its condition (financial or otherwise).

 

  2. The parties hereby agree that all documentation with respect to the
Transaction is intended to qualify the Transaction as an equity instrument for
purposes of EITF 00-19. If Counterparty would be obligated to receive cash from
Seller pursuant to the terms of this Confirmation for any reason without having
had the right (other than pursuant to this paragraph (2)) to elect to receive
Shares in satisfaction of such payment obligation, then Counterparty may elect
that Seller deliver to Counterparty a number of Shares having a cash value equal
to the amount of such payment obligation (such number of Shares to be delivered
to be determined by the Calculation Agent acting in a commercially reasonable
manner to determine the number of Shares that could be purchased over a
reasonable period of time with the cash equivalent of such payment obligation).
Settlement relating to any delivery of Shares pursuant to this paragraph
(2) shall occur within a reasonable period of time.

Additional Termination Events:

The occurrence of any of the following shall be an Additional Termination Event
for purposes of the Transaction:

 

  1. Amendment Event. If an Amendment Event (as defined below) occurs, the
Transaction shall terminate in its entirety and, notwithstanding anything to the
contrary herein, no payments shall be required hereunder in connection with the
Additional Termination Event arising as a result of such Amendment Event.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver of any term of the Note Indenture or the Reference Notes
relating to the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any material term relating to
conversion of the Reference Notes (including changes to the conversion price,
conversion settlement dates or conversion conditions), or any other term that
would require consent of the holders of 100% of the principal amount of the
Reference Notes to amend.

 

  2. Repayment Event. If a Repayment Event (as defined below) occurs, the
Transaction shall terminate only to the extent of the principal amount of
Reference Notes that cease to be outstanding as a result of such Repayment Event
and, notwithstanding anything to the contrary herein, no payments shall be
required hereunder in connection with the Additional Termination Event arising
as a result of such Repayment Event.

“Repayment Event” means that (a) any Reference Notes are repurchased (whether in
connection with or as a result of a change of control, howsoever defined, or for
any other reason) by Counterparty, (b) any Reference Notes are delivered to
Counterparty in exchange for delivery of any property or assets of Counterparty
or any of its subsidiaries (howsoever described), other than as a result of and
in connection with a Conversion Event, (c) any principal of any of the Reference
Notes is repaid prior to the Final Maturity Date (as defined in the Note
Indenture) (whether following acceleration of the Reference Notes or otherwise),
provided that no payments of cash made in respect of the conversion of a
Reference Note shall be deemed a payment of principal

 

5



--------------------------------------------------------------------------------

under this clause (c), (d) any Reference Notes are exchanged by or for the
benefit of the holders thereof for any other securities of Counterparty (or any
other property, or any combination thereof) pursuant to any exchange offer or
similar transaction or (e) any of the Reference Notes is surrendered by
Counterparty to the trustee for cancellation, other than registration of a
transfer of such Reference Notes or as a result of and in connection with a
Conversion Event.

 

  3. Initial Purchase Event. If an Initial Purchase Event (as defined below)
occurs, the Transaction shall terminate automatically in its entirety and,
notwithstanding anything to the contrary herein, only the payments specified
below shall be required hereunder in connection with the Additional Termination
Event arising as a result of such Initial Purchase Event.

“Initial Purchase Event” means that the transactions contemplated by the
purchase agreement among Counterparty and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley & Co. Incorporated and Banc of America Securities
LLC, as representatives of the several initial purchasers named in Schedule A
thereto, dated as of April 19, 2006 (the “Purchase Agreement”), relating to the
purchase of the Reference Notes, shall fail to close for any reason.

If an Initial Purchase Event occurs for any reason other than a breach of the
Purchase Agreement by Banc of America Securities LLC or an affiliate thereof
that acts as Initial Purchaser, then all payments previously made hereunder
shall be returned to the person making such payment, including the Initial
Payment Amount, less an amount equal to the product of (a) 8,386,560 Shares and
(b) the sum of (i) US$0.50 per Share and (ii) an amount equal to the excess, if
any, of the closing price of the Shares on the Trade Date over the closing price
of the Shares on the date of the Termination Event (the “Break Expense”);
provided that any negative amount shall be replaced by zero and provided further
that to the extent the Initial Payment Amount has not been paid, Counterparty
shall promptly pay Seller the Break Expense. Seller and Counterparty agree that
actual damages would be difficult to ascertain under these circumstances and
that the amount of liquidated damages resulting from the determination in the
preceding sentence is a good faith estimate of such damages and not a penalty.

If an Initial Purchase Event occurs due to a breach of the Purchase Agreement by
Banc of America Securities LLC or an affiliate thereof that acts as Initial
Purchaser, then all payments previously made hereunder, including the Initial
Payment Amount, shall be promptly returned to the person making such payment.

Staggered Settlement:

If Seller determines reasonably and in good faith that the number of Shares
required to be delivered to Counterparty hereunder on any Settlement Date would
exceed 8.0% of all outstanding Shares, then Seller may, by notice to
Counterparty on or prior to such Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares comprising the related Net Share Settlement Amount
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  1. in such notice, Seller will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than twenty (20) “trading days” (as defined
in the Note Indenture) following such Nominal Settlement Date) and the number of
Shares that it will deliver on each Staggered Settlement Date;

 

  2. the aggregate number of Shares that Seller will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Seller would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  3. the Net Share Settlement terms will apply on each Staggered Settlement
Date, except that the Shares comprising the Net Share Settlement Amount will be
allocated among such Staggered Settlement Dates as specified by Seller in the
notice referred to in clause (1) above.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Seller shall be entitled to deliver Shares to
Counterparty from time to time prior to the date on which Seller would be
obligated to deliver them to Counterparty pursuant to Net Share Settlement terms
set forth above, and Counterparty agrees to credit all such early deliveries
against Seller’s obligations hereunder in the direct order in which such
obligations arise. No such early delivery of Shares will accelerate or otherwise
affect any of Counterparty’s obligations to Seller hereunder.

 

Compliance with Securities Laws:    Each party represents and agrees that it has
complied, and will comply, in connection with the Transaction and all related or
contemporaneous sales and purchases of Shares, with the applicable provisions of
the Securities Act of 1933, as amended (the “Securities Act”), and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations each thereunder, including, without limitation, Rules 10b-5 and
13e and Regulation M under the Exchange Act; provided that each party shall be
entitled to rely conclusively on any information communicated by the other party
concerning such other party’s market activities; and provided further that
Counterparty shall have no liability as a result of a breach of this
representation due to Seller’s gross negligence or willful misconduct.    Each
party further represents that if such party (“X”) purchases any Shares from the
other party pursuant to the Transaction, such purchase(s) will comply in all
material respects with (i) all laws and regulations applicable to X and (ii) all
contractual obligations of X.    Each party acknowledges that the offer and sale
of the Transaction to it is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) thereof. Accordingly, Counterparty
represents and warrants to Seller that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act and (iii) the
disposition of the Transaction is restricted under this Confirmation, the
Securities Act and state securities laws.    Counterparty represents and
acknowledges that as of the date hereof:    (a) No consent, approval,
authorization, or order of, or filing with, any governmental agency or body or
any court is required in connection with the execution, delivery or performance
by Company of this Confirmation, except such as have been obtained or made and
such as may be required under the Securities Act or state securities laws.   
(b) without limiting the generality of Section 13.1 of the Equity Definitions,
Seller is not making any representations or warranties with respect to the
treatment of the Transaction under FASB Statements 149 or 150, EITF Issue No.
00-19 (or any successor issue statements) or under FASB’s Liabilities & Equity
Project.

 

Account Details:    Account for payments to Counterparty:    Not Applicable   
Account for payment to Seller:    Bank of America, N.A.       New York, NY      
ABA#: 026-009-593       SWIFT: BOFAUS3N       Account Name: Bank of America   
   A/C: 0012333-34172

 

7



--------------------------------------------------------------------------------

Bankruptcy Rights:    In the event of Counterparty’s bankruptcy, Seller’s rights
in connection with the Transaction shall not exceed those rights held by common
shareholders. For the avoidance of doubt, the parties acknowledge and agree that
Seller’s rights with respect to any other claim arising from the Transaction
prior to Counterparty’s bankruptcy shall remain in full force and effect and
shall not be otherwise abridged or modified in connection herewith. Set-Off:   
Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise. Collateral:    None. Transfer:
   Counterparty shall have the right to assign its rights and obligations
hereunder with respect to any portion of the Transaction, subject to Seller’s
consent (such consent not to be unreasonably withheld); provided that such
assignment or transfer shall be subject to receipt by Seller of opinions and
documents reasonably satisfactory to Seller and effected on terms reasonably
satisfactory to the Seller with respect to any legal and regulatory requirements
relevant to the Seller; provided further that Counterparty shall not be released
from its obligation to deliver a Settlement Notice. Seller may transfer any of
its rights or delegate its obligations under the Transaction with the prior
written consent of Counterparty, which consent shall not be unreasonably
withheld.

ISDA Master Agreement

With respect to the Master Agreement, Seller and Counterparty each agree as
follows:

Specified Entities:

(i) in relation to Seller, for the purposes of:

Section 5(a)(v): not applicable

Section 5(a)(vi): not applicable

Section 5(a)(vii): not applicable

Section 5(b)(iv): not applicable

and (ii) in relation to Counterparty, for the purposes of:

Section 5(a)(v): not applicable

Section 5(a)(vi): not applicable

Section 5(a)(vii) not applicable

Section 5(b)(iv): not applicable

“Specified Transaction” will have the meaning specified in Section 14 of the
Master Agreement.

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Master
Agreement will not apply to Seller and Counterparty.

The “Automatic Early Termination” provision of Section 6(a) of the Master
Agreement will not apply to Seller or to Counterparty.

Payments on Early Termination. For the purpose of Section 6(e) of the Master
Agreement: (i) Market Quotation shall apply; and (ii) the Second Method shall
apply.

 

8



--------------------------------------------------------------------------------

“Termination Currency” means USD.

Tax Representations:

 

  (I) For the purpose of Section 3(e) of the Master Agreement, each party
represents to the other party that it is not required by any applicable law, as
modified by the practice of any relevant governmental revenue authority, of any
Relevant Jurisdiction to make any deduction or withholding for or on account of
any Tax from any payment (other than interest under Section 2(e), 6(d)(ii), or
6(e) of the Master Agreement) to be made by it to the other party under the
Master Agreement. In making this representation, each party may rely on (i) the
accuracy of any representations made by the other party pursuant to Section 3(f)
of the Master Agreement, (ii) the satisfaction of the agreement contained in
Section 4(a)(i) or 4(a)(iii) of the Master Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Master Agreement, and (iii) the satisfaction
of the agreement of the other party contained in Section 4(d) of the Master
Agreement; provided that it will not be a breach of this representation where
reliance is placed on clause (ii) above and the other party does not deliver a
form or document under Section 4(a)(iii) of the Master Agreement by reason of
material prejudice to its legal or commercial position.

 

  (II) For the purpose of Section 3(f) of the Master Agreement, each party makes
the following representations to the other party:

 

  (i) Seller represents that it is a national banking association chartered by
the Office of the Comptroller of the Currency pursuant to the National Bank Act.

 

  (ii) Counterparty represents that it is a corporation incorporated under the
laws of the State of Delaware.

Delivery Requirements: For the purpose of Sections 3(d), 4(a)(i) and (ii) of the
Master Agreement, each party agrees to deliver the following documents:

Tax forms, documents or certificates to be delivered are:

Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this Confirmation;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.

Other documents to be delivered:

 

Party Required to

Deliver Document

 

Document Required to be Delivered

 

When Required

 

Covered by

Section 3(d)

Representation

Counterparty   Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before execution and delivery
of this Confirmation   Yes Counterparty   Certified copy of the resolution of
the Board of Directors or equivalent document authorizing the execution and
delivery of this Confirmation and such other certificates as Seller shall
reasonably request   Upon or before execution and delivery of this Confirmation
  Yes

 

9



--------------------------------------------------------------------------------

Additional Notice Requirements: Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Reference Notes pursuant to the terms of the
Note Indenture on the dates so required or permitted in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes. Counterparty further
covenants to Seller that it shall promptly notify Seller of each Conversion
Event, Amendment Event (including in such notice a detailed description of any
such amendment) and Repayment Event (identifying in such notice the nature of
such Repayment Event and the principal amount at maturity of Reference Notes
being paid).

Addresses for Notices: For the purpose of Section 12(a) of the Master Agreement:

Address for notices or communications to Seller for all purposes:

 

Address:   Bank of America, N.A.   c/o Banc of America Securities LLC   Equity
Financial Products   9 West 57th Street, 40th Floor   New York, NY 10019
Attention:   Legal Department Facsimile No.:   (212) 230-8610 Telephone No.:  
(212) 583-6580

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:

 

Address:   Bank of America, N.A.   c/o Banc of America Securities LLC   Equity
Financial Products   9 West 57th Street, 40th Floor   New York, NY 10019
Attention:   Legal Department Facsimile No.:   (212) 230-8610 Telephone No.:  
(212) 583-6580

Address for notices or communications to Counterparty for all purposes:

 

Gilead Sciences, Inc. 333 Lakeside Drive Foster City, California 94404
Attention:   Treasurer Facsimile No.:   (650) 522-5727 Telephone No.:   (650)
522-3000

Process Agent: For the purpose of Section 13(c) of the Master Agreement: Neither
Bank nor Counterparty appoints a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Master Agreement:

The Office for Seller for the Transaction is Charlotte.

Counterparty is not a Multibranch Party.

 

10



--------------------------------------------------------------------------------

Calculation Agent. The Calculation Agent is Seller, whose judgments,
determinations and calculations in the Transaction and any related hedging
transaction between the parties shall be made in good faith and in a
commercially reasonable manner.

Credit Support Document.

Seller: Not Applicable.

Counterparty: Not Applicable.

Credit Support Provider.

With respect to Seller: Not Applicable.

With respect to Counterparty: Not Applicable.

Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

Netting of Payments. The provisions of Section 2(c) of the Master Agreement
shall not be applicable to the Transaction.

Basic Representations. Section 3(a) of the Master Agreement is hereby amended by
the deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:

Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and the Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.

Amendment of Section 3(a)(iii). Section 3(a)(iii) of the Master Agreement is
modified to read as follows:

No Violation or Conflict. Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.

Amendment of Section 3(a)(iv). Section 3(a)(iv) of the Master Agreement is
modified by inserting the following at the beginning thereof:

“To such party’s best knowledge,”

 

11



--------------------------------------------------------------------------------

Acknowledgements:

(1) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to the Transaction,
except as set forth in this Confirmation.

(2) The parties hereto intend for:

 

  (a) the Transaction to be a “securities contract” as defined in Section 741(7)
of Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for
the protections under Section 555 of the Bankruptcy Code;

 

  (b) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Master Agreement
with respect to the other party to constitute a “contractual right” as defined
in the Bankruptcy Code;

 

  (c) all payments for, under or in connection with the Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” as defined in the Bankruptcy Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Master Agreement is
modified by deleting the words “on any day” in the second line thereof and
substituting therefore “on the day that is three Local Business Days after the
day.” Section 6(d)(ii) is further modified by deleting the words “two Local
Business Days” in the fourth line thereof and substituting therefore “three
Local Business Days.”

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to Transactions.”

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

Disclosure. Each party hereby acknowledges and agrees that Seller has authorized
Counterparty to disclose the Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Seller) that such disclosure is required by law or by
the rules of NASDAQ or any securities exchange. Notwithstanding any provision in
this Confirmation or the Master Agreement, in connection with Section 1.6011-4
of the Treasury Regulations, the parties hereby agree that each party (and each
employee, representative, or other agent of such party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the Transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Confirmation; provided, however,
that this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Master Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

 

12



--------------------------------------------------------------------------------

Affected Parties. For purposes of Section 6(e) of the Master Agreement, each
party shall be deemed to be an Affected Party in connection with Illegality and
any Tax Event.

 

13



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

Very truly yours,

 

BANK OF AMERICA, N.A. By:  

/s/ ERIC P. HAMBLETON

Name:   Eric P. Hambleton Title:   Authorized Signatory

Confirmed as of the date first above written:

 

GILEAD SCIENCES, INC. By:  

/s/ JOHN F. MILLIGAN, PH.D.

Name:   John F. Milligan, Ph.D. Title:  

Executive Vice President and

Chief Financial Officer

 

14